Citation Nr: 1609928	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  04-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine for the period prior to November 20, 2008.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Waco, Texas, regional office (RO) rating decision of April 1999, which granted service connection for degenerative joint disease of the lumbar spine, and assigned a 10 percent rating, effective April 1, 1999.  The Veteran filed a timely notice of disagreement as to that decision in July 1999; and a statement of the case was furnished by the Houston, Texas, RO in December 1999, and a copy of the same statement of the case was furnished on March 17, 2000.  The Veteran's was subsequently transferred to the Phoenix, Arizona, RO, and then to the Lincoln, Nebraska, RO, where jurisdiction of the Veteran's claims file currently resides.

There was some question as to whether the Veteran's substantive appeal received in May 2000 was timely filed following the statement of the case.  However, the file reflects that the substantive appeal was date-stamped as received at the RO on May 17, 2000, and the RO eventually acknowledged that the appeal had been timely filed.  The RO failed to include the rating assigned for the lumbosacral spine disability in the subsequent development of the appeal, however.  

In a February 2009 rating decision, the RO increased the assigned rating for degenerative joint disease, lumbosacral spine, from 10 to 20 percent, effective from November 20, 2008, based on a new claim.  The Veteran subsequently perfected an appeal from the February 2009 rating decision; however, the previously perfected appeal remained pending.  

The Veteran and her spouse testified at a Travel Board hearing in December 2009 before the undersigned at the Phoenix, Arizona RO.  In a decision dated in September 2010, the Board denied the appeal, which included the issues of entitlement to an evaluation in excess of 10 percent for degenerative joint disease prior to November 20, 2008, and to an evaluation in excess of 20 percent beginning November 20, 2008.  The Veteran then appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2011 joint motion for remand (JMR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision as to the lumbosacral spine disability staged rating issues be vacated and remanded; a June 2011 Court order granted the joint motion as to those issues alone.  The Board remanded the appeal, pursuant to the JMR, in October 2011.  At that time, the Board also noted that a TDIU rating had been granted by the RO, and found that the issue of entitlement to an effective date prior to November 20, 2008, was also on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue was also remanded.

In the course of appellate development, in a March 2012 rating decision, the RO granted a higher rating of 40 percent for degenerative joint disease of the lumbosacral spine, as well as a 20 percent rating for radiculopathy of the right lower extremity and 10 percent for radiculopathy of the left lower extremity, all effective November 16, 2011.  In addition, in an April 2013 rating decision, the RO granted an earlier effective date of January 25, 2008, for the grant of a TDIU rating.  In a written statement from her representative dated in December 2014, the Veteran withdrew all issues from appeal except for entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine prior to November 20, 2008.  Therefore, this is the sole remaining issue for Board consideration.  See 38 C.F.R. § 20.204 (2015).  

In November 2015, the Veteran's representative referred to additional arguments in support of the Veteran's claim filed in November 2014 and June 2015, and stated that since the RO never rendered a decision addressing the arguments, the matter should be remanded for the RO to (1) consider the arguments and render a decision pursuant to 38 U.S.C.A. § 7105(e), and (2) afford the Veteran and her representative with the requisite certification pursuant to 38 C.F.R. § 19.36.  

Here, first of all, the statements received did not consist of factual evidence, but instead were arguments on how the evidence should be weighed and evaluated.  A supplemental statement of the case will be issued if there is "additional pertinent evidence" received.  38 C.F.R. § 19.31(b).  The November 2014 statement simply referred to a statement by a medical practitioner regarding incapacitating episodes, which had been previously considered by the RO in a March 2014 SSOC.  Concerning the June 2015 arguments, these were arguments concerning how the evidence previously of record should be weighed or evaluated, and there is no indication that the RO failed to review the arguments prior to certifying the case to the Board, nor was the RO required to furnish a SSOC in those circumstances.      


FINDINGS OF FACT

1.  For the period from April 1, 1999, to November 20, 2008, even considering complaints of pain, pain on motion, and functional loss, the Veteran's degenerative joint disease of the lumbosacral spine did not result in forward flexion limited to 60 degrees or less, a combined range of motion loss than 120 degrees, or guarding, muscle spasms, an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  For the period from April 1, 1999, to November 20, 2008, symptomatology associated with degenerative joint disease of the lumbosacral spine also included mild radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1.  For the period from April 1, 1999, to November 20, 2008, the criteria for an evaluation in excess of 10 percent for service-connected degenerative joint disease, lumbosacral spine, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015), Diagnostic Code 5292 (2003). 

2.  For the period from April 1, 1999, to November 20, 2008, the criteria for a separate 10 percent evaluation for sciatic radiculopathy of the right lower extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Although the VCAA was not in effect at the time of the initial decision, in a letter dated in March 2006, the RO notified the Veteran of the information necessary to substantiate the claim for a higher rating, and of hers and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements have been met and neither the Veteran nor her representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

When conducting a hearing, a VLJ must (1) fully explain the issues and (2) then suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Here, at the Veteran's Board hearing, the identified the issues on appeal were clearly identified, and the undersigned Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  In any event, the Board decision dated in September 2010 was subsequently vacated by the Court, and no errors in the Board hearing actions were identified in the JMR or other pleadings.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  Records were obtained from Social Security Administration (SSA) in November 2011.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

The duty to assist includes obtaining an examination when necessary.  VA examinations were conducted in November 1998, June 2001, and November 2008.  Collectively, when considered together with the other evidence of record, which includes evaluations for Social Security Administration (SSA), the reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a June 2015 statement, the Veteran, through her representative, asserted that the terms of the prior Board remand in October 2011 were not satisfied and hence, another remand is required.  It is contended that the VA examination did not provide an opinion regarding the severity of the Veteran's condition for the period from April 1999 to 2008, and that such opinion had been directed by the Board it its October 2011 remand instruction.  However, this misstates the content of the remand instructions.  The Board's instructions only requested an opinion as to whether the Veteran was unemployable during that period:  

Also provide an opinion as to whether the Veteran's service-connected DJD of the lumbar spine and other service-connected cervical spine disorder, residuals of hysterectomy, and right shoulder disorder precluded the Veteran from securing or following a substantially gainful occupation during the period of April 1, 1999, to November 20, 2008.  

Otherwise, the 2011 remand directive did not request a retrospective opinion as to the Veteran's condition from 1999 to 2008.  Instead, it referred to current manifestations, and incapacitating episodes during the previous 12 months.  None of these factors is pertinent to the remaining on appeal, i.e., the rating for the low back disability from 1999 to 2008.  In this regard, the issue of an effective date earlier than January 2008 for a TDIU rating was withdrawn by the appellant.  

The Veteran's representative also argued that the May 2014 examination was inadequate, because examiner noted no incapacitating episodes, but failed to reconcile this with the September 2013 medical statement regarding the presence of incapacitating episodes.  However, inasmuch as both reports explicitly referred to the preceding 12 months, they are not relevant to the level of disability present from 1999 to 2008.  

It is also argued that the examiner failed to address statements from the Veteran that as early as 2003, she experienced incapacitating episodes that required bed rest, and, therefore, the examination was inadequate.  The Veteran's representative also faulted the examination in failing to provide an opinion regarding any additional functional limitation experienced by the Veteran during a flare-up of her condition.  However, the examination requested was not a retrospective examination, and any current findings, or lack thereof, would not be relevant to the level of disability present from 1999 to 2008.  Indeed, the examination was for the purpose of evaluating the current level of disability present for the higher rating claim; that issue was disposed of to the Veteran's satisfaction in the course of remand development.  Therefore, the examination is essentially irrelevant to the issue remaining for appellate consideration, i.e., the symptomatology and level of impairment present from April 1, 1999, to November 20, 2008.  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled). 

Furthermore, the Board does not find that a retrospective examination is warranted.  At the time of the previous decision, there were reports of November 1998, June 2001, and November 2008 VA examination of record.  There were also numerous VA and private treatment records on file, and since then, additional treatment records have been received, covering the relevant period, including extensive records compiled by SSA.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Moreover, in the JMR concerning the prior Board decision, the parties did not mention any deficiencies in the examinations then of record, and a more complete picture than present at that time has been received since, including SSA records.  The parties referred to two errors, the failure to obtain SSA records, and the failure to adequately discuss whether a higher rating was warranted on an extraschedular basis.  At that time, the issue included the rating for a low back disability from 1999 to the present time, and the raised claim for a TDIU rating.  In addition to obtaining SSA records, the Board determined that an examination was needed to determine the Veteran's current low back disability manifestations, and unemployability throughout the appeal period, as the TDIU matter had not been previously adequately addressed in an examination, and SSA records were not then before the Board.  Those issues have been resolved, and the Board finds that the evidence of record is sufficient to evaluate the manifestations and severity of degenerative joint disease of the lumbosacral spine during the remaining period.  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Because of the lengthy appeal period, the pertinent evidence is summarized below.  However, although the Board has reviewed the Veteran's entire electronic VA claims file, only the most relevant evidence is summarized.  In this regard, the Board must review the entire record, but is not required to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The summary is intended to present an overview of the disability over time, including the evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant).  

The report of a December 1998 VA examination shows that with respect to the lumbar spine, the Veteran reported complaints of increased pain with standing or sitting over 20 minutes, or standing over one hour.  This was relieved with Feldene.  

On physical examination, forward flexion of the lumbar spine was from zero to 90 degrees, with pain demonstrated from 70 to 90 degrees; extension was from zero to 30 degrees.  Lateral flexion was from zero to 30 degrees left and right, with severe pain from 20 to 30 degrees.  Lateral rotation was from zero to 35 degrees to the left and to the right, with pain demonstrated from 30 to 35 degrees bilaterally.  X-ray examination of the lumbar spine showed narrowing to the L2/3 disc space with associated marginal spurring off the opposing end plates.  There was some spurring off the superior end plates of L2, 4, and 5.  The X-ray examination impression was mild changes of lumbar spondylosis as described above.  After examination, the December 1998 VA examination report contains a diagnosis of lumbar spine mild spondylosis.

In her substantive appeal dated in May 2000, the Veteran said that she could not stand or sit for long periods.  She also had numbness and sciatica involvement into the right leg and pain radiating from her lumbar spine.  She stated that she experienced pain in her back and right leg when walking, and often experienced a sharp stabbing pain from my right lower back would cause her to stumble. She often experience severe pain during regular daily activity and frequently was unable to sleep at night due to pain.  She could not sit while driving for very long. 

VA treatment records show that in May 2000, the Veteran complained of constant pain in right lower back, aggravated by prolonged sitting and standing.  On examination, there was tenderness on palpation along the spine.  Flexion was good but pain was experienced in the low back.  X-rays showed a normal lumbosacral spine except for small osteophytes.  In July 2000, mild changes of lumbar spine spondylosis.  She had tenderness to palpation, limitation of motion due to pain, and decreased strength right foot.  

VA nerve conduction velocities and electromyogram were obtained in September 2000.  Concerning the lumbosacral paraspinal muscles and right lower extremity, the tests did not reveal abnormal electrical signs, and there was no evidence of radiculopathy.  

In a statement dated in October 2000, Wendell J. Sitz, M.D. reported on complaints and objective findings for the Veteran's lumbar spine.  The Veteran reported complaints including right sided lower back pain, worse with standing and exertional activities.  The lumbar spine showed disc space narrowing at L2/L3 and lateral spurring at L2, L3, L4, and L5.  The Veteran had lumbar spondylosis throughout.  The right sacroiliac was partially ankylosed.  The lower lumbar spine failed to extend past 10 degrees, or to laterally flex past 15 degrees; other range of motion findings were not recorded.  Dr. Sitz felt that based on her most recent examination, her 10 percent disability for the lower back was accurate, although he also stated that her spinal disabilities, which also include a cervical spine disability, rendered her unemployable as a nurse, and alternative occupations were unlikely.  

An MRI of October 2000 disclosed no disc bulge, disc herniation, or central or foraminal spinal stenosis at any of the levels from T12-L1 through L5-S1, and the impression was no definite pathology identified in the lumbosacral spine.  

In statements that were made from January to March 2001 in connection with a claim for SSA disability, the Veteran described disabilities including low back pain, which she stated would radiate.  In describing her symptoms from all disabilities together, including the back, she stated that she had severe episodes lasting from several hours to days at a time.  

A functional capacity assessment was performed in May 2001 by R. Gecosala, M.D., to address physical capacity limitations for the purpose of determining her eligibility for vocational rehabilitation services.  Her current medical problems included chronic low back pain, and she claimed to have radiculopathies in her lower extremities.  She wished to be trained in computers so that she could work at home on her own schedule; she did not wish to work for someone else.  Examination of the low back showed limited range of hyperflexion.  She pointed to pain across the lower lumbar area.  There were no protuberant or abnormalities of the spine process.  There were no paraspinous spams noted.  Neurologic examination was intact.  The examiner concluded that with her general physical functioning she could stand daily for 4 hours with breaks every hour.  The Veteran could sit daily with breaks every hour for 4 hours. She had restrictions for walking more than 100 feet.  She was eligible for VR services based on her chronic low back pain and chronic neck pain as long as there were training and jobs that can accommodate her physical capacity restrictions.  Prolonged sitting will exacerbate and worsen her low back problems.  The Veteran should be accommodated in a job where she could stand and sit when her back and neck pain bothered her.  She had a tremendous amount of transferable skills that could be utilized.  She could do managerial work in nursing administration as long as her restrictions are accommodated.  If there were no jobs and training that could accommodate her restrictions, she should be encouraged to apply for disability benefits.

The report of a June 2001 VA examination shows that with respect to the lumbar spine, the Veteran reported complaints that currently the lower back hurts daily, which was aggravated by coughing or sneezing.  The Veteran reported pain indicating right lateral lower extremity, thigh and to the lateral foot that was constant.  The Veteran reported that she had weakness and fatigability, and limitation of motion of the lower back related to the pain.  The symptoms were indicated to be present on normal and repeated use.

On examination, gait was normal.  The Veteran was tender to palpation of the right para thoracic musculature and right and left para lumbar musculature.  There was no muscle spasm.  There was some complaint of pain on midline percussion mid thoracic plus lumbar spine.  Deep tendon reflexes were 2+ and symmetric bilaterally.  Seated straight leg raising on the left was negative; and on the right at 90 degrees the Veteran complained of some pulling in the lateral distal thigh and proximal leg on the right.  On scratch sensory testing, the Veteran complained of some decrease medial and lateral leg feeling on the right but not the thigh, versus the left.  

The forward flexion of the lumbar spine was to 80 degrees; extension to 20 degrees; and side bending to 15 degrees left and right; all with complaints of pain at the terminal degrees of motion.  After examination, the report contains an impression of lumbar spine with mild spondylosis/degenerative disc disease; functional impairment was rated as mild plus, with loss of degrees of range of motion of flexion of 10 degrees, extension of 5 degrees, side bending right and left, of 10 degrees each.

VA outpatient treatment records show that in May 2002, she complained of lumbar pain that was gradually getting worse.  She was 5/5 on the left and 4+ on the right in all muscle groups, sensation was intact and reflexes were present bilaterally.  In June 2002, it was noted that her low back pain all seemed the right sacroiliac joint.  There was no significant sacroiliitis on X-rays, or objective signs of radiculopathy, although she described symptoms consistent with radiculopathy.  An MRI was obtained in June 2002 due to complaints of low back pain with right leg radicular symptoms.  The MRI disclosed only mild disc dehydration and degeneration, mainly at the L2-3 levels, with no other significant abnormalities seen.  The impression was unremarkable MRI scan of the lumbosacral spine.  

An October 2004 outpatient note reported a complaint of occasional pain in joints including the low back.  There was no numbness, tingling or muscle weakness.  

The report of a November 20, 2008, VA joints examination shows that initially the Veteran reported she had had no incapacitating episodes of arthritis.  She reported complaints of pain.  She reported that she was unable to stand for more than a few minutes or walk more than a quarter of a mile.  In pertinent part, she reported that she had no deformity, giving way, instability, weakness, effusion, flare-up, or inflammation.  At the beginning of the physical examination, it was noted that the Veteran used a cane for walking, and had an antalgic gait.  Later in the report, it was noted that she had a normal gait.   

The Veteran denied any history of having surgery; or of urinary incontinence, retention, urgency, frequency, or nocturia.  She had no history of fecal incontinency, obstipation, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  She reported she had no history of fatigue or weakness.  She reported complaints of decreased motion, stiffness, spasms, and of pain in the lumbar region that was constant and severe, but without radiation.  The Veteran also reported that due to her thoracolumbar spine disability she had as many as six incapacitating episodes of as much as one week duration in the last 12 months, for a total of six weeks.  

On examination, the Veteran had normal posture and gait; and no abnormal spine curvatures.  Lower extremity sensory function was normal.  There was no thoracolumbar spine ankylosis.  Flexion was to 40 degrees with pain at 40 degrees; extension was to 15 degrees with pain at 15 degrees; lateral flexion was to 15 degrees, with pain at 15 degrees, bilaterally; lateral rotation was to 30 degrees with pain at 30 degrees.  Straight leg raising was positive, bilaterally.  There was no paraspinal tenderness or tension.  The lower extremity reflexes were 2+/4; and muscle strength was 5/5, with no atrophy and normal muscle tone.  Sensory was intact to light touch in the lower extremities.  The examiner indicated that the reduced range of motion was due to pain and no other factors.  The examiner indicated there were no vertebral fractures.  

X-rays in November 2008 disclosed mild degenerative disc disease at the L1-L3 levels.  The lumbar vertebra appeared to be normally aligned.  The sacroiliac joints were unremarkable.  The impression was mild degenerative changes without focal osseous lesions seen.  The November 20, 2008 VA examination report concludes with a diagnosis of lumbar spine mild degenerative disc disease of the L1-L3 levels.  The examiner opined that the Veteran's cervical, thoracic and lumbar spine disabilities resulted in effects on the Veteran's usual daily activities, including mild effects for recreation and traveling; moderate effects for chores, and shopping; severe effects for exercise and sports; and no effects for feeding, bathing, dressing, toileting, or grooming. 

On an outpatient visit on November 25, 2008, the Veteran reported a history of back aches helped by occasional muscle relaxer.  Occasional tight muscles in the low back were reported.  On examination of the back, there was slight tightness at this time, with no limitation of motion.  

J. Galyen, M.D., wrote, in December 2015, that the Veteran's complaints included some low back discomfort located over the L-spine and maybe slightly lateral.  Lumbar spine examination revealed some discomfort over the lower lumbar spine, also laterally, with negative straight raise.  There, also, was some worsening of the pain on rotation, flexion and extension of the trunk.  She reported that she was starting to have more problems with the injuries that she had received.  

The December 2008 MRI report noted an impression of L2-3 disc space narrowing, degenerative disc disease, and posterior disc protrusion with minimal impression on the anterior thecal sac.  There was L5-S1 posterior disc protrusion with minimal impression on the anterior thecal sac and the anterior bilateral S1 nerve roots, and generalized facet hypertrophy results in bilateral neural foraminal narrowing at these levels.  

In December 2008, she was seen by D. McGowan, M.D., at St. Anthony's Hospital, it was reported that she had recently taken over the family farm in Nebraska; previously she had lived in Arizona.  She reported low back pain and pain in the right buttocks.  She said she could walk a quarter of a mile before the low back pain became disabling.  The back often awakened her at night.  She had done chiropractic in the past.  She did no home exercise, had had no injections or braces for the back.  On examination, simple and tandem gaits were within normal limits.  Lumbar spine revealed flexion to 75 degrees, mild extension jog, and extension to 15 degrees.  Sensation was intact and the lower extremities, and motor strength was intact throughout.  Straight leg raising and bowstring tests reproduced no sciatica.  X-rays revealed a normal alignment with no significant loss of disc space height in the lumbar spine.  An MRI of the lumbar spine showed multilevel degeneration most significant at L2-3 with loss of disc space height at that level.  There was mild narrowing about the L5 and S1 nerve roots, and bulging discs at all levels.  It was concluded that the low back was best treated conservatively.  

In a May 2009 statement by C. Miller, a VA APRN-BC (Advanced Practice Registered Nurse, Board Certified), that nurse stated that the Veteran had chronic low back pain that radiated to her buttocks.  She stated that the Veteran reported having pain, weakness, and numbness to bilateral buttocks; and that she always had pain of 4 to 7 on a scale of 10.  The Veteran reported that she restricted her activity due to disabling pain and extremity weakness associated with her cervical and lumbar spine disabilities.   

The report of a May 2009 VA examination shows that the Veteran reported complaints of constant aching and sharp pain across the base of the upper thoracic spine and lower lumbosacral spine, with radiation to the right lower extremity.  Medication taken was minimally effective.  The Veteran was using a cane for support of the lower spine; she was limited to walking 100 yards.  She reported that her low back disability resulted in increased absenteeism for doctor appointments.  She reported having frequent flares of symptoms, once a week, lasting one to two days, resulting in increased pain and an inability to walk around her house.  She reported having no incapacitating episode in the last 12 months.

On examination, gait was normal and the Veteran had no assistive device.  On range of motion study, flexion was to 60 degrees; extension to 25 degrees; lateral flexion was to 30 degrees, bilaterally; lateral rotation was to 35 degrees on the right and to 45 degrees on the left.  Straight leg raising was positive, bilaterally.  There was an exaggeration of thoracic and lumbar lordosis; no pelvic tilt; equal leg length.  There was paraspinal tenderness at the lumbar spinous curvature, and paraspinal tension was positive.  She was unable to stand on toes and heels.  Lower extremity reflexes were 2+/4.  Muscle strength was 5/5 on the left and 4/5 on the right.  There was no muscle atrophy and muscle tone was normal.  Sensory was intact to light touch for the lower extremities, bilaterally.  Regarding Deluca considerations, the examiner noted there was pain on range of motion with additional pain with flexion and extension; but no additional limitation following repetitive range of motion.  

X-ray findings showed mild degenerative changes without focal osseous lesions seen.  The examination report concludes with an impression of degenerative joint disease, lumbosacral spine and normal thoracic spinal radiograph.  The examiner opined that degenerative joint disease, lumbosacral spine and normal thoracic spine radiograph would limit the Veteran's ability to perform jobs requiring prolonged standing over 30 minutes, and prolonged walking over 100 yards, requiring rest for a few minutes.  The condition would not limit the ability to perform sedentary positions, if she had adequate breaks to stretch.

In a November 2009 statement to SSA, daily activities and symptoms report, the Veteran reported that she had been in bed for as many as 6 weeks at a time with her back.  Some degree of pain was always present.  

At her December 2009 Board hearing, the Veteran stated that once or twice a month her back pain kept her from doing things  When it was really bad, it was hard to get out of bed,  She would go to the recliner because lying down did not help a lot.  She would stand and walk a little bit or sit in a recliner and go back to bed.

In November 2012, a memorandum regarding a summary of issues with her lumbar spine and legs, dated in August 2012, was received from the Veteran.  She stated that symptoms of pain and functional limitations had increased in frequency and severity, since they began in service.  Medication and treatment had also increased in number and strength over time.  She stated that she experienced a limping after excessive sitting, or attempt to set up score push-ups.  Apparently this was in 1998.  She reported numerous medications that she had been prescribed reportedly for her low back.  

She stated that in the fall of 2001, she experienced the first episode of severe stabbing pain and muscle spasm.  This necessitating bed rest.  Since then, she repeatedly experienced episodes of sharp stabbing pain in her low back and radiating down her right leg.  The sharp pain lasted from a few seconds to several hours, and the severe muscle spasms in her lower back totally immobilized her until they passed.  During this time, she said she had constant, moderate to severe pain, and began to stumble with her right leg.  She also began to experience similar symptoms with her left leg.  

In 2002 and 2003, she had one episode of severe lumbar pain.  Each year requiring bed rest for 2 to 3 weeks, and in 2004, she experienced three such episodes.  From December 2003 until July 2005, she had three more episodes where she was confined to bed for two or more weeks.  From 2007 to 2008, she experienced six episodes requiring bed rest.  Being drowsy from lack of sleep or with diminished cognitive functioning from taking medications as prescribed, had severely impacted her employment goals.  Her driving, have become impaired as result of pain, fatigue and side effects of the prescribed medication.  Her walking had progressively worsened.  The stabbing right lower back pain radiating down her right leg led to her like giving out and she would fall.  She said she started to use a cane for balance in 2005, when she found herself falling more than 2002, 3 to 4 times a month since 2003.  Even with a cane, she was unsteady and often fell.  She was unable to pursue clinical nursing after her discharge because of the severity of her back pain and spasms and the resulting negative effects on her ability to stand, walk in a distance, bend or stoop, lift, carry weight, and/or kneel.  She described problems she had maintaining employment after discharge from service, eventually resulting in her decision to terminate her employment in 2008.  She stated that as a result, she and her husband had filed for bankruptcy, given up their home and retirement dreams, and relocated to a destination with a lower cost of living.

In October 2013, C. Miller, APRN-BC, signed a form in which she agreed that the Veteran suffered from incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appeal involves the initial rating for the service-connected lumbosacral spine disability, and the period for consideration in this case extends from March 1, 1999, to November 20, 2008.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

The rating schedule for evaluating spine disabilities changed during the pendency of this claim.  Either the old or new rating criteria may apply, whichever are most favorable to the veteran, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33422(2000).  Specifically, the criteria pertaining to the evaluation of intervertebral disc syndrome were revised effective September 23, 2002 (67 Fed. Reg. 54345-54349 (2002)), followed by a revision of the entire section of the rating schedule pertaining to disabilities of the spine effective September 26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  The 2003 revisions did not result in any substantive changes from the 2002 revisions for the evaluation of intervertebral disc syndrome.

The Veteran's lumbosacral spine disability, characterized as degenerative joint disease of the lumbosacral spine, has been evaluated as degenerative arthritis throughout the relevant time period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5292 (2003); Diagnostic Code 5242 (2015).  

Degenerative arthritis 

Under both the new and old criteria, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. Part 4, Code 5003.  

Under the old criteria, in effect prior to September 26, 2003, limitation of motion of the lumbar spine is rated 10 percent when mild, 20 percent when moderate and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  For lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating is warranted.  Severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Favorable ankylosis of the lumbar spine warrants a 40 percent rating, while unfavorable ankylosis warrants a 50 percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5289 (2002). 

The revised regulations include a general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Codes 5235-5243 (2015).  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  (See also Plate V).

Although the criteria under Diagnostic Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no problem, then, from a medical standpoint in applying the current ranges of motion to rating spine disabilities under the old criteria. 

In addition, the ratings for ankylosis remain the same under the new criteria, and the lumbosacral strain symptoms are comparable to the General Formula.  

The voluminous medical records pertaining to the period at issue include few reports of specific range of motion findings.  The November 1998 VA examination reported forward flexion of the lumbar spine was from zero to 90 degrees, with pain demonstrated from 70 to 90 degrees; extension was from zero to 30 degrees.  Lateral flexion was from zero to 30 degrees left and right, with severe pain from 20 to 30 degrees.  Lateral rotation was from zero to 35 degrees to the left and to the right, with pain demonstrated from 30 to 35 degrees bilaterally.  The statement from W. Sitz, D.C., dated in October 2000 noted extension to 10 degrees and lateral flexion to 15 degrees, but no other findings were reported, and Dr. Sitz did not characterize the severity of the limitation of motion.  The VA examination in June 2001 reported forward flexion of the lumbar spine was to 80 degrees; extension to 20 degrees, and side bending to 15 degrees left and right; all with complaints of pain at the terminal degrees of motion.  The examiner reported that there was functional impairment resulting in loss of flexion of 10 degrees, extension of 5 degrees, and side bending right and left, of 10 degrees each.  

The Veteran underwent a VA examination on November 20, 2008, at which time Flexion was to 40 degrees with pain at 40 degrees; extension was to 15 degrees with pain at 15 degrees; lateral flexion was to 15 degrees, with pain at 15 degrees, bilaterally; lateral rotation was to 30 degrees with pain at 30 degrees.  

Based on this November 2008 VA examination, the RO increased the Veteran's rating for her lumbosacral spine disability to 20 percent, effective that date, due to limitation of motion.  There is no evidence showing range of motion warranting an evaluation in excess of 10 percent prior to that date.  The other reported ranges of motion either exceed those contemplated for a higher evaluation, or contain insufficient findings for rating purposes.  Although there were other reports of limitation of motion, no specific findings or characterization of severity were reported.  In this context, it is also worth noting that when seen for outpatient treatment several days after the November 2008 VA examination, on November 25, 2008, it was specifically noted that there was no limitation of motion, and Dr. McGowan's evaluation in December 2008 noted flexion to 75 degrees.  Therefore, the Board finds that a higher rating based on limitation of motion is not shown, under either the new or old criteria, prior to November 20, 2008.

The Veteran also testified at her hearing that she has an abnormal spinal contour and, in her August 2012 statement, she reported a history of muscle spasms.  However, the evidence of record does not show abnormal spinal contour on physical, X-ray, or MRI examination prior to the May 2009 VA examination, when an exaggerated lumbar lordosis was noted.  Likewise muscle spasms have not been shown on examination.  Moreover, muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position, has not been shown.  

Regarding ankylosis, it is argued that Dr. Sitz reported that the sacroiliac joint was ankylosed in October 2000, and that, under 38 C.F.R. § 4.66, the lumbosacral and sacroiliac joints are to be considered as one anatomical segment for rating purposes; therefore, it is argued, a 40 percent rating is warranted based on ankylosis of the lumbosacral spine.  

However, the Board finds that ankylosis has not been demonstrated.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Cullen v. Shinseki, 24 Vet. App. 74, 77 at FN 3 (2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st. ed. 2007).  At no time has the lumbosacral spine been immobilized.  The ankylosis described by Dr. Sitz was only "partial" ankylosis, and no other imaging study, including both X-rays and MRI scans, obtained before or after that summary has shown ankylosis.  Moreover, the fact that the lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes does not imply that ankylosis present solely in the sacroiliac joint should be imputed to the lumbosacral spine.  In this regard, the cited regulation describes a normal sacroiliac joint as "practically immovable."  38 C.F.R. § 4.66.  Any limitation of motion resulting from sacroiliac joint disability is rated as part of the lumbosacral disability, and immobility of the lumbosacral and sacroiliac joints has not been demonstrated.  

Under the new and old criteria, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

The pertinent treatment records show numerous occasions on which the Veteran has reported constant low back pain in the low back, increased with standing or sitting.  She reports inability to sleep at times due to back pain, and limitation of activities.  However, the Veteran is already in receipt of the minimum rating, and pain without functional impairment does not warrant a higher rating.  In May 2000, pain in the right lower back, aggravated by prolonged sitting and standing, was noted.  However, despite tenderness to palpation along the spine, and pain in the low back, flexion was good.  

Although Dr. Sitz stated that the Veteran's spinal disabilities, which also include a cervical spine disability, rendered her unemployable as a nurse, and alternative occupations were unlikely, he also stated that her 10 percent disability for the lower back was accurate.  The question of unemployability for this period is not before the Board, but it is noteworthy that she was subsequently able to maintain gainful employment for a significant period.  

VA examinations testing for functional impairment did not reveal functional impairment such as would result in a higher evaluation.  In this regard, although the June 2001 VA examination showed a functional loss of motion, the flexion was reduced by 10 degrees, from 80 to 70 degrees, which is still within the criteria for a 10 percent rating.  Otherwise, the records show that the Veteran's complaints of pain have not resulted in additional functional impairment beyond that contemplated by the 10 percent evaluation in effect.  Although there have been complaints of weakness, for example noted by C. Miller in May 2009, weakness has not been objectively demonstrated.  Thus, a higher rating based on additional functional impairment has not been shown.  

Moreover, flare-ups resulting in symptomatology of a higher rating have not been shown.  Although the Veteran has described incidents where her back pain is worse, and states that she has had incapacitating episodes, on the November 2008 VA examination report, it was noted that she did not have flare-ups.  Objective findings did not reveal symptoms indicating a higher rating at any time prior to the November 2008 examination, even when the Veteran was specifically being seen for treatment of back pain.  Her primary complaint is of pain, and, as noted above, this symptom requires accompanying functional impairment for a higher rating.

Radiculopathy

The new rating criteria for evaluating back disabilities also provide that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Under the old criteria, although the principle was not explicitly stated as such, all symptomatology must nevertheless be compensated, and there is no prohibition against a separate rating, except that against rating the same manifestations under more than one Diagnostic Code.  See 38 C.F.R. § 4.14.  Therefore, the Board finds that similarly to the new criteria, where IVDS is present, neurological manifestations may be rated separately, or together under the code for IVDS, whichever results in a higher evaluation.  

Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2005).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Here, the Veteran has consistently maintained, throughout the appeal period, that she has episodes of radiation of pain and numbness into her right lower extremity.  Although electrodiagnostic studies in September 2000 were negative, and Dr. Gecosala's functional capacity assessment found neurologic examination to be intact, the Board is persuaded by the Veteran's consistent complaints of pain radiating into the right lower extremity throughout the appeal period that her symptoms more closely approximate the criteria for a separate 10 percent rating based on mild impairment of the sciatic nerve of the right lower extremity.  Therefore, a separate 10 percent evaluation is warranted, for the entire appeal period.  This rating of 10 percent contemplates the level of disability present during flare-ups, because on most examinations and evaluations, no objective findings were present.  

A separate rating for the left lower extremity is not warranted for this period, as there were very few mentions of symptomatology in the left lower extremity, and no positive findings.   

Intervertebral disc syndrome 

Based on the criteria noted above, the combined rating for the Veteran's back disability, as rated separately, under both the new and old criteria, is now 20 percent, effective April 1, 1999.  See 38 C.F.R. § 4.24.  Therefore, to warrant a higher rating under the criteria for intervertebral disc syndrome, the symptomatology must more closely approximate a 40 percent rating.  38 C.F.R. § 4.7.  

Under the old criteria, in effect prior to September 23, 2002, moderate intervertebral disc syndrome, with recurring attacks, warrants a 20 percent rating.  Severe intervertebral disc syndrome, with recurring attacks and intermittent relief, is rated 40 percent.  A 60 percent rating requires pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Under the new criteria, intervertebral disc syndrome may be rated based on the general formula for rating spine conditions, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

The evidence does not reflect intervertebral disc syndrome was diagnosed during the pertinent time period.  It was not until the December 2008 MRI that bulging discs were noted, and no herniated discs were reported at that time.  Previously, the only abnormalities were noted to be disc degeneration, and electrodiagnostic studies did not reveal objective evidence of neurological impairment.  Positive findings were few.  Therefore, the Board finds that under the old criteria, severe intervertebral disc syndrome was not shown prior to November 20, 2008.  Moreover, to the extent IVDS was productive of mild right lower extremity radiculopathy, that disability has been compensated for by way of the newly assigned 10 percent rating for right lower extremity radiculopathy.

Under the new criteria, it is contended that the Veteran meets the criteria for a higher rating based on incapacitating episodes.  In her August 2012 statement, she reported having experienced a number of such episodes.  She stated that in the fall of 2001, she experienced the first episode of severe stabbing pain and muscle spasm, which necessitated bed rest.  In 2002 and 2003, she had one episode of severe lumbar pain.  Each year requiring bed rest for 2 to 3 weeks, and in 2004, she experienced three such episodes.  From December 2003 until July 2005, she had three more episodes where she was confined to bed for two or more weeks.  From 2007 to 2008, she experienced six episodes requiring bed rest.  

However, the diagnostic criteria explicitly require bed rest prescribed by a physician and treatment by a physician, to constitute an incapacitating episode.  The voluminous medical records do not show that a physician prescribed bed rest for the Veteran's low back disability during the period from 1999 to 2008, let alone for a period of at least 4 weeks for any specific 12-month period.  C. Miller's evidence is referred to as support for the contention, but her May 2009 statement did not refer to incapacitating episodes requiring bedrest, and her October 2013 statement only referred to the previous 12 months, which is after the period for consideration in this decision.  Moreover, records of her treatment of the Veteran do not reflect that she prescribed bed rest during the applicable time period.  Therefore, the Board finds that a higher rating is not warranted, based on incapacitating episodes.  

Extraschedular

It is also argued that a higher rating is warranted on an extraschedular basis.  The Veteran's representative argues that the Veteran's August 2012 statement supports an extraschedular rating.  In that statement, the Veteran stated that her back condition prevents her from walking, standing, sitting or driving for long periods of time.  She also experiences episodes of severe stabbing pains and muscle spasms which last several hours and require bed rest.  In 2002 and 2003, she had an episode of severe lumbar pain which required bed rest for two to three weeks.  Between December 2003 and July 2005, she suffered from three such episodes, and from 2007 to 2008, she experienced six episodes.  In addition to the pain and intermittent incapacitating episodes, she also had to take pain medication which caused increased drowsiness and inhibited motor skills.  Not only are all of these symptoms and impairments not contemplated by the rating criteria, but they also prevented her from performing her job responsibilities and markedly interfered with her employment.  The Veteran provided statements and earning records which demonstrate that her back condition caused her to miss significant amounts of time from work, which resulted in reduced income.  It is asserted that because the rating criteria did not contemplate the Veteran's level of disability or symptomatology from April 1, 1999, and because the severity of her disability markedly interfered with employment, she is entitled to extra-schedular consideration for that period.  38 C.F.R. 3.321(b) (2015). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.  

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, the rating schedule provides for higher ratings, but, as discussed above, the Veteran's disability did not meet the criteria for a higher rating, beyond the partial grant of a separate 10 percent rating for sciatica, during the applicable time period.  Specifically, bed rest, when prescribed by a physician, is contemplated by the rating schedule, but, as discussed above, has not been shown.  Pain resulting in functional impairment is also contemplated by the rating schedule, as are muscle spasms.  This includes functional impairment limiting the Veteran's ability to walk, stand, or sit for long periods of time.  See 38 C.F.R. § 4.45(f) (noting pain on movement, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing as factors for consideration in rating joint disabilities).  While the Veteran had limitations in how long she could stand, sit, or walk, the evidence, including examinations involving functional impairment, do not reflect limitations beyond what is contemplated by the assigned ratings, and, moreover, higher schedular ratings for such symptoms are available.  

Concerning her complaints of instability and frequent falls, due to her low back disability, in her August 2012 statement, she reported that she had fallen 3 to 4 times per month since 2003, and that even with a cane, which she said she began using in 2005, she fell frequently.  However, the regular use of a cane is not reported in the pertinent medical records, nor is there any disuse atrophy shown.  There is no report of such symptomatology in the medical records, and the Board finds that had the Veteran been falling down, particularly 3 to 4 times a month, she would have reported the symptom when seeking treatment.  In this regard, the Veteran sought treatment on a regular basis for a variety of conditions.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, is 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'"); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

With respect to her assertion that she also had to take pain medication which caused increased drowsiness and inhibited motor skills, the Board finds this to be outweighed by the voluminous contemporaneous medical records, which do not show that the Veteran complained that pain medication prescribed for her low back disability resulted in drowsiness, impairment of motor skills, or cognitive impairment.  Moreover, these are the types of symptoms that, had they been interfering with her activities to any significant degree, the Veteran would have mentioned when being treated or examined, particularly since she was working or attempting to work during most of this period.  As recently as November 2008, she reported a history of back aches helped by occasional muscle relaxer, with no hint of any impairment of activities resulting from the occasional muscle relaxer.  

At her Board hearing she testified that she relocated from Arizona to Nebraska because of a bankruptcy, which she said resulted from her employment limitations caused by service-connected disabilities, but when evaluated by Dr. McGowan in December 2008, it was reported that the move from Arizona to Nebraska was because she had taken over the family farm.  However, it is not necessary to address whether the Veteran's service-connected lumbosacral spine disability caused marked interference with employment, because the Board finds that the Veteran's symptomatology associated with her low back condition and other service-connected disability was adequately contemplated by the rating schedule during the period at issue in this decision.  See Thun, supra.

Conclusion

In sum, the Board concludes that, first of all, the new and old criteria for rating spinal conditions are equally favorable to the Veteran.  The evidence establishes that, for the period from April 1, 1999, to November 20, 2008, the Veteran's low back symptomatology did not more closely approximate the criteria for a rating in excess of 10 percent.  However, for this entire period, with the application of the benefit-of-the-doubt rule, a separate rating of 10 percent is warranted for mild radiculopathy involving the right lower extremity, resulting in a combined rating of 20 percent for symptoms associated with the lumbosacral spine disability.  The preponderance of the evidence is against a rating higher than 20 percent under any criteria, including those pertaining to intervertebral disc syndrome.  Moreover, the schedular criteria adequately reflect the degree of disability present.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor, and such has resulted in the partial grant of an additional 10 percent for radiculopathy.  Otherwise, however, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

For the period from April 1, 1999, to November 20, 2008, entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine is denied.

For the period from April 1, 1999, to November 20, 2008, entitlement to a separate 10 percent, but not greater, disability evaluation for sciatic radiculopathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


